Gueeby, J.
Where a defendant is charged with robbery by force and intimidation, and all the evidence for the State shows a robbery by force, and the statement of the accused shows him innocent of any offense, a verdict finding him guilty of robbery by intimidation would be contrary to law and without evidence to support it. Story v. State, 12 Ga. App. 644 (77 S. E. 914). Also, where the only evidence of the robbery is that it was committed by intimidation without the use of actual force or violence, it is error to fail to charge upon robbery by intimidation, and a verdict of robbery by force will not be upheld. Grant v. State, 125 Ga. 259 (54 S. E. 191). Robbery by force and by intimidation, being merely different grades of the same offense, may be joined in one count and the defendant convicted of either, according to the proof. Long v. State, 12 Ga. 293; Lampkin v. State, 87 Ga. 516 (13 S. E. 523). A general verdict of guilty will be construed to be a verdict of guilty of robbery by force. Moore v. State, 17 Ga. App. 344 (86 S. E. 822); Long v. State, supra. The entire evidence for the State in the present case was in support of a verdict of robbery by force, and the statement of the accused showed him innocent of any offense. The court did not err in failing to charge on robbery by intimidation. Story v. State, supra; McIntyre v. State, 41 Ga. App. 352 (152 S. E. 914); Yates v. State, 17 Ga. App. 313 (86 S. E. 741). The evidence fully supports the verdict, and no error of law appears.

Judgment affirmed.


Broyles, O. J., cmd MacIntyre, J., concur.